United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3816
                                  ___________

Samuel E. Massa,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri.
Joel B. Eisenstein; David M.          *
Morgan; James Willie Edwards;         * [UNPUBLISHED]
David Wiess; Sue Crowder; Gary        *
Davis; Kenneth Romines, Judge;        *
St. Louis County; Franklin County;    *
Lawrence Davis, Judge,                *
                                      *
             Appellees.               *
                                 ___________

                         Submitted: February 7, 2003
                             Filed: March 4, 2003
                                  ___________

Before McMILLIAN, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       After allowing Samuel Massa to proceed in forma pauperis (IFP), the district
court1 dismissed his complaint, prior to service, under 28 U.S.C. § 1915(e)(2)(B).
The court reasoned that the complaint was frivolous because of its similarity to

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
Massa’s previous IFP complaint that had been dismissed as frivolous, see Waller v.
Groose, 38 F.3d 1007, 1008 (8th Cir. 1994) (per curiam); and that the claims, based
on events that occurred more than ten years earlier, were barred by the five-year
statute of limitations, see Chandler v. Presiding Judge, Callaway County, 838 F.2d
977, 978-79 (8th Cir. 1988). Massa appeals. Having carefully reviewed the record,
we affirm for the reasons stated by the district court. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-